Citation Nr: 1207633	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include a disorder of the skin, residuals of an injury to the 5th toe, and pes planus of the right foot or bilateral pes planus.  
 
2.  Entitlement to service connection for a left foot disorder, to include a disorder of the skin, bone abnormalities, a toenail disorder, and pes planus of the left foot or bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from January 1963 to January 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  An April 2008 rating decision denied service connection for a right foot disorder, and an August 2008 rating decision denied service connection for a left foot disorder.

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in November 2011. 
   
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran's service treatment records reflect that moderate pes planus and a prior history of athlete's foot were noted at the time of the Veteran's service entry examination conducted in January 1963.  Separation examination conducted in December 1966 reflects that the Veteran was treated for "callus of feet" in January 1964, "mild condition now, never incapacitating."  The service treatment records also reflect that the Veteran reported an injury to the right fifth tarsal bone in March 1966, during survival training.  At that time, the Veteran reported pain with walking in boots.

At his hearing, the Veteran testified that the injury to his right 5th toe resulted in ligament damage, even though no fracture was noted on x-ray in March 1966.  He testified that the injury caused his toes on the right foot to "draw up."  He testified that the toe injury residuals have been chronic since service, worsening over the years.  He also testified that the pes planus and athlete's foot noted on service entry were aggravated during service, as manifested by the treatment in service for calluses.  The Veteran submitted records of treatment of his feet dated from 2006 through the present.  During his hearing, the Veteran testified that he began using orthopedic devices for his shoes soon after service, and that foot problems were noted by his doctor at annual physicals at least as early as the 1980s.  The Veteran should be afforded an opportunity to submit or identify those records.

The Veteran has provided lay testimony regarding chronicity and continuity of foot problems.  His contention that pre-existing problems were aggravated in service requires medical opinion.  The Board notes in this regard that the service treatment records establish that the Veteran had pes planus at the time of service entry, so no opinion as to whether that disorder pre-existed service is required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify providers who prescribed or issued orthotic devices prior to 2009, and clinical records pertaining to treatment of a disorder of either foot prior to 2006.  The Veteran should be advised that records proximate to his service discharge would be the most persuasive evidence.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for any disorder of either foot since his discharge in 1967.  After securing any necessary authorizations, the RO should request copies of all indicated records which have not been previously secured and associate them with the claims folder.  

2.  The Veteran should be afforded the opportunity to submit or identify alternative records, that is, evidence other than clinical records, which might demonstrate that he complained of foot pain, used medications to treat a foot disorder, used foot supports or orthotic devices, or had symptoms of a foot disorder, soon after his service.  The Veteran should be advised that relevant evidence could include such evidence as pharmacy records, shoe store records, employment records, lay statements from others, or the like.  The Veteran should be advised that evidence proximate to his service discharge in 1967 would be the most persuasive evidence.  

3.  Obtain the Veteran's current VA treatment records related to treatment of the feet.

4.  Afford the Veteran VA examination of the feet to determine whether the Veteran has a current foot disorder that arose during or as a result of the Veteran's service or was aggravated during service.  The claims folder, and a copy of this Remand, should be made available to the examiner for review in connection with the examination.  The examiner should be asked to review the service treatment records, post-service clinical records, and any other relevant evidence, and to examine the Veteran.  Then, the examiner should address the following: 

(a).  Does the Veteran manifest a current right foot disorder or a bilateral foot disorder which is the result of or etiologically related to an injury to the right foot described in service treatment records dated in March 1966?  If so, assign a diagnosis for the residuals of that injury, and describe the residuals.  

(b).  Does the Veteran manifest any current foot disorder of either foot other than pes planus, to include a disorder of the skin, bone abnormalities, and a toenail disorder?  (If you described a disorder of the right foot in the answer to question (a) above, it is not necessary to repeat that information.)  
	If there is a current foot disorder other than pes planus, to include a disorder of the skin, assign a diagnosis for each current foot disorder other than pes planus.  

(c).  For each current foot disorder other than pes planus, please answer each of the following.  
	Is it at least as likely as not (50 percent or greater likelihood) that the disorder: 
	(i) is etiologically related to the Veteran's service? 
	(ii) was first manifested in service? 
	(iii) is secondary to pes planus? 
	(iv) was present prior to the Veteran's service?

(d).  For pes planus, please answer the following question:
	Is there clear and unmistakable evidence that pes planus was not permanently aggravated during active duty (i.e. there was no increase in severity of the underlying disorder beyond expected natural progression)?  Explain why the evidence that there was no permanent increase in severity of pes planus is clear and unmistakable, if that is the conclusion reached.  

(e).  If you determine that any disorder other than pes planus was present prior to the Veteran's service, please answer the following question:
	Is there clear and unmistakable evidence that the disorder present prior to service was not permanently aggravated during active duty (i.e. there was no increase in severity of the underlying disorder beyond expected natural progression)?  Explain why the evidence that there was no permanent increase in the severity of the disorder is clear and unmistakable, if that is the conclusion reached.  

A rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

5.  If the benefits sought on appeal are not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, after an appropriate period of time is allowed for response, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

